EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sung Pil Kim, Registration No. 74,077 on 08/02/2021. 

The claims have been amended as the following: 
1.    (Currently Amended) A non-transitory computer-readable medium storing a computer program, which when executed by a processor of an electronic device, configures the processor to perform a keyword search method, the keyword search method comprising:
displaying a plurality of instant messages transmitted and received through a conversation session on a screen of the electronic device through a messenger interface, the messenger interface being an interface configured to set the conversation session between a first account of a user of the electronic device and a second account of another user;
transmitting simultaneously at least two instant messages of the plurality of instant messages that are currently displayed on the screen 
the at least two instant messages including a first instant message from the first account of the user of the electronic device and a second instant message from the second account of the another user;

displaying the search results on the screen of the electronic device.

2.    (Previously Presented) The non-transitory computer-readable medium of claim 1, wherein the transmitting comprises transmitting the at least two instant messages displayed on the screen of the electronic device to the server through the messenger interface at a point in time at which the single search instruction is input.

3.    (Previously Presented) The non-transitory computer-readable medium of claim 1, wherein the keyword search method further comprises: receiving the single search instruction through a user selection on an area of the messenger interface.

4.    (Previously Presented) The non-transitory computer-readable medium of claim 1, wherein the keyword search method further comprises: receiving the single search instruction generated based on an output value of a sensor included in the electronic device.

5.    (Original) The non-transitory computer-readable medium of claim 1, wherein the displaying comprises displaying the search results on the screen of the electronic device in association with the messenger interface.

6.    (Previously Presented) The non-transitory computer-readable medium of claim 1, 
wherein the displaying the search results further comprises providing a function of calling at least one process associated with at least some of the search results displayed on an area of the messenger interface in a form of a pop-up card.

7.    (Original) The non-transitory computer-readable medium of claim 6, 
wherein the at least one process associated with the at least one of the search results includes at least one of a first process of connecting the at least one of the search results to a site associated with the at least one of the search results, a second process of playing back content associated with the at least one of the search results, or a third process of providing the at least one of the search results through the conversation session.

8.    (Original) The non-transitory computer-readable medium of claim 1, wherein the transmitting further comprises:
transmitting user classification information to the server, the user classification information being information for classifying the at least two instant messages to identify respective users participating in the conversation session, and
assigning relatively high search priorities to an instant message of a specific user based on the user classification information.

9.    (Currently Amended) A keyword search method of an electronic device, the method comprising:
displaying a plurality of instant messages transmitted and received through a conversation session on a screen of the electronic device through a messenger interface, the messenger interface being an interface configured to set between a first account of a user of the electronic device and a second account of another user;
transmitting simultaneously at least two instant messages of the plurality of instant messages that are currently displayed on the screen 
receiving a plurality of search results from the server, each of the search results generated based on each of keywords extracted from each of the transmitted at least two instant messages; and
displaying the search results on the screen of the electronic device.

10.    (Previously Presented) The method of claim 9, wherein the transmitting comprises transmitting the at least two instant messages displayed on the screen of the electronic device to the server through the messenger interface at a point in time at which the single search instruction is input.

11.    (Original) The method of claim 9, wherein the displaying comprises displaying the search results on the screen of the electronic device in association with the messenger interface.

12.    (Previously Presented) A keyword search method of a server, the method comprising:
receiving, from an electronic device, at least two instant messages simultaneously transmitted through a conversation session set between a first account of a user of the electronic device and a second account of another user in response to an input of a single search instruction, the at least two instant messages being messages currently displayed on a screen of the electronic device;
extracting keywords from each of the at least two instant messages; 
generating a plurality of search results using the extracted keywords; and 
transmitting the search results to the electronic device.

13.    (Cancelled)

14.    (Original) The method of claim 12, further comprising:

wherein the generating comprises generating the search results using the number of keywords.

15.    (Original) The method of claim 12, wherein the receiving further comprises:
receiving user classification information from the electronic device, the user classification information being information for classifying the at least two instant messages to identify respective users participating in the conversation session, and
assigning a relatively high priority to an instant message of a specific user among the respective users based on the user classification information.

16.    (Original) The method of claim 12, further comprising:
selecting a single meaning from among at least two meanings associated with at least one keyword from among the extracted keywords; and
matching the selected single meaning to the at least one keyword, wherein the generating comprises generating at least one of the search results corresponding to the selected single meaning matched to the at least one keyword.

17.    (Original) The method of claim 16, wherein the selecting comprises selecting the single meaning for the matching based on a word included in the at least two instant messages.

18.    (Original) The non-transitory computer-readable medium of claim 1, wherein the displaying further includes displaying the search results on the screen of the electronic device according to search priorities associated with respective users participating in the conversation session. 

19.    (Previously Presented) The non-transitory computer-readable medium of claim 1, wherein the keyword search method further comprises:
extracting the keywords from the transmitted at least two instant messages; and
automatically selecting a single meaning from among at least two meanings associated with a corresponding keyword of the extracted keywords, as a meaning matching the corresponding keyword, based on context of an instant message or a semantic tagging.

20.    (Previously Presented) The method of claim 9, further comprising: 
extracting the keywords from the transmitted at least two instant messages; and
automatically selecting a single meaning from among at least two meanings associated with a corresponding keyword of the extracted keywords, as a meaning matching the corresponding keyword, based on context of an instant message or a semantic tagging.

Allowable Subject Matter
The following is an examiner’s statement of reasons of allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 9 and 12 when taken in the context of the claim as a whole. 

In addition to the applicant’s arguments/remarks submitted on 07/07/2021, at best the prior art of record, Ban (Pub No. US 2016/0036751 A1) discloses an information providing mechanism that displays one or more messages in response to an execution of an application for exchanging the one or more messages between the electronic apparatus and another electronic apparatus, and extracts a keyword from the one or more messages for processing a search query by using the keyword and location information of the electronic apparatus, (see Abstract and Figures 1-39), Joo et al. (Pub No. US 2014/0207882 A1) discloses a multi-user messenger service providing mechanism for determining whether a user has created information for activating a search in a communication session between the user and at least one other participant, transmitting the created information and a message input by the user and receiving a search result generated based on the message and the information, (see Abstract and Figures 1-9), Jablokov et al. (Pub No. US 2010/0058200 A1) discloses presenting additional content for a word that is part of a message and that is presented by a mobile communication device that includes presenting the message, including emphasizing one or more words for which respective additional content is available for presenting by the mobile communication device, receiving an utterance that includes an emphasized word for which additional content is available for presenting by the mobile Garg et al. (Patent No. US 9,384,244 B1) discloses search with autosuggest and refinements that includes determining a plurality of potential query suggestions for a partially entered query string, automatically suggesting a plurality of queries based on a query count for each of the queries, the query count can correspond to a popularity of the query and the query count can be determined based on a number of times that the query was received, and the plurality of queries can be listed based on the popularity of each of the plurality of queries (e.g., to facilitate display of more popular queries higher in the list of suggested queries), (see Abstract and Figures 8-9), and Hong (Pub No. US 2015/0128022 A1) discloses a Web-based graphical user interface that allows users to construct complex queries that include keyword phrases and the Web-based graphical user interface also allows users to specify a semantic meaning for one or more search terms, (see Abstract & Para 0060 & 0076-0080 and Figure 5D), Paris et al. (Pub No. US 2017/0098000 A1) discloses a search query is received from a person, a plurality of search results are retrieved based on the search query, an intent of the person is estimated with respect to at least some of the plurality of search results, the estimated intent is what the person intends to do with respect to the at least some of the plurality of search results and the plurality of search results are provided based on the estimated intent of the person, (see Abstract), and Schneider et al. (Pub No. US 2012/0084315 A1) discloses a query plan optimization mechanism that client 210 sends two messages to database server system 240 when client 210 requests the server to execute the prepared SQL statement, (see Para 0049). 

Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 9 and 12 as a whole. 
Thus, claims 1, 9 and 12 are allowed over the prior arts of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30 pm and alternate Fridays 8:00 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached at (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/HUGO MOLINA/
Primary Examiner, Art Unit 3648